DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12 and 14 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 12 recites the limitation “receiving the input element list data structure.” There is insufficient antecedent basis for the phrase “the input element list data structure” in the claim. See MPEP § 2173.05(e).
Claim 14 recites the limitation “receiving the scrollable element list data structure.” There is insufficient antecedent basis for the phrase “the scrollable element list data structure” in the claim. See MPEP § 2173.05(e).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Walker et al., US 2019/0171770 A1, in view of Harris et al., US 2015/0134669 A1.
Regarding claim 1, the combination of Walker with Harris teaches a non-transitory tangible computer readable storage medium having stored thereon a computer program for implementing a method of co-browsing shadow DOM elements, the computer program comprising control logic configured to implement a method comprising the steps of: 
Loading a webpage and visitor co-browse JavaScript to a browser, the webpage being described by a Document Object Model (DOM) containing a plurality of DOM elements. In Walker, a webpage may be loaded in a browser. Walker ¶¶ 56, 68, fig. 4 (step 404). A JavaScript module enabling co-browsing of the webpage may also be loaded. Id. ¶¶ 68, 84.
Scanning the DOM elements, by the visitor co-browse JavaScript, to identify a subset of DOM elements that are shadow host elements, each shadow host element referencing a shadow root of an associated shadow DOM region containing a respective subset of the DOM elements that are shadow DOM elements. In Walker, the elements of the DOM may be scanned to identify DOM elements (i.e., shadow host elements) that reference a shadow root. Walker ¶¶ 69-70, figs. 4 (step 408), 5. 
Assigning a respective unique ID to each DOM element. In Walker, identifying information may be assigned to each DOM element. Walker ¶¶ 13-14. The identifying information may comprise unique identification information. Id. ¶ 14.
Transmitting DOM updates containing information about the DOM elements and respective unique IDs by the visitor co-browse JavaScript on a co-browse session. In Walker, modification information comprising identifying information for DOM elements may be transmitted. Walker ¶ 83, fig. 12 (step 1212).
Wherein the respective unique ID of each shadow DOM element in a given shadow DOM region is assigned its unique ID based on the unique ID of the shadow host element associated with the given shadow DOM region. Walker does not explicitly disclose how unique identification information may be derived for each shadow DOM element. However, in Harris, a DOM element may be assigned unique identification information based on a unique identifier of a parent DOM element. Harris fig. 3, ¶¶ 57-88.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Walker’s process of assigning identifying information to a DOM element with Harris’s process of deriving a unique identifier for a DOM element based on a unique identifier of a parent DOM element. Such a modification would See Harris ¶ 9.
Regarding claim 2, which depends on claim 1, Walker teaches receiving the DOM updates by an agent browser and using the DOM updates to recreate the webpage. Walker ¶ 78.
Regarding claim 3, which depends on claim 2, Walker teaches using the unique IDs of the shadow DOM elements to locate the shadow DOM elements within the shadow DOM regions. Walker ¶¶ 13-14.
Regarding claim 4, which depends on claim 1, Walker teaches assigning each shadow host element a unique shadow host identifier, and transmitting the unique shadow host identifiers in the DOM updates. In Walker, identifying information may be assigned to each DOM element. Walker ¶¶ 13-14. The identifying information may comprise unique identification information. Id. ¶ 14. The identifying information may be transmitted as part of the DOM update. Id. ¶ 13-14.
Regarding claim 8, which depends on claim 4, Walker teaches wherein the shadow host identifier of a given shadow host has the same value as the given shadow host's unique ID. In Walker, identifying information may be assigned to each DOM element. Walker ¶¶ 13-14. The identifying information may comprise unique identification information. Id. ¶ 14.
Regarding claim 9, which depends on claim 1, Harris teaches scanning DOM elements of one of the shadow DOM regions, by the visitor co-browse JavaScript, to identify a subset of shadow DOM elements of the one of the shadow DOM regions that are nested shadow host elements, each nested shadow host element referencing a shadow root of an associated nested shadow DOM region containing a respective subset of the DOM elements that are nested shadow DOM elements; wherein the respective unique ID of each nested shadow DOM element is assigned its unique ID based on the unique ID of the shadow host element associated with the given shadow DOM region and the unique ID of the nested shadow host element associated with the given nested shadow DOM region. In Harris, the DOM tree may be traversed so that DOM elements may be assigned unique identification information based on a unique identifier of an ancestor (e.g., grandparent) DOM element. Harris fig. 3, ¶¶ 57-88.
Regarding claim 10, which depends on claim 1, Walker teaches adding a mutation observer to each shadow root to detect changes to the DOM within the shadow region associated with the respective shadow root. Walker ¶¶ 69-70.
Regarding claim 11, which depends on claim 1, Walker teaches scanning the DOM elements to identify DOM elements that are configured to receive user input (input elements); adding an input event listener to each input element; creating an input element list data structure containing the unique ID of each input element and a state of each input element; and transmitting the input element list data structure on the co-browse session. In Walker, an event listener (i.e., mutation observer) may be added to DOM elements. Walker ¶ 66. The event listener may store changes (e.g., modifications) in a change queue prior to transmission. Id. ¶ 74. 
Regarding claim 12, which depends on claim 1, Walker teaches: receiving the input element list data structure; identifying input elements from the input element list data structure; using the unique ID of each input element to locate the input elements in a top level DOM region or in shadow DOM regions; and applying respective input values to the located input elements. Walker fig. 12.
Regarding claim 13, which depends on claim 1, Walker teaches scanning the DOM elements to identify DOM elements that are configured to receive scroll actions (scrollable elements); adding a scroll event listener to each scrollable element; creating a scrollable element list data structure containing the unique ID of each scrollable element and a state of each scrollable element; and transmitting the scrollable element list data structure on the co-browse session. In Walker, an event listener (i.e., mutation observer) may be added to DOM elements. Walker ¶ 66. The event listener may store changes (e.g., modifications) in a change queue prior to transmission. Id. ¶ 74.
Regarding claim 14, which depends on claim 1, Walker teaches: receiving the scrollable element list data structure; identifying scrollable elements from the scrollable element list data structure; using the unique ID of each scrollable element to locate the scrollable elements in a top level DOM region or in shadow DOM regions; and applying respective scroll values to the located scrollable elements. Walker fig. 12.

Allowable Subject Matter
Claims 5-7 contain allowable subject matter.
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Although particular portions of the prior art may have been cited in support of the rejections, the specified citations are merely representative of the teachings. Other passages and figures in the cited prior art may apply. Accordingly, Applicant should consider the entirety of the cited prior art for potentially teaching all or part of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher D Kells whose telephone number is (571)270-7729.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


Asher D. Kells
Primary Examiner
Art Unit 2144



/Asher D Kells/             Primary Examiner, Art Unit 2144